              1    Richard G. Somes, Esq. (SBN 203957)
                   Allen S. Aho, Esq. (SBN 312491)
              2    Koeller, Nebeker, Carlson & Haluck, LLP
                   3 Park Plaza, Suite 1500
              3    Irvine, CA 92614-8558
                   Tel: 949-864-3400; Fax: 949-864-9000
              4
                   Attorneys for Defendants,
              5    SUNFLOWER FARMERS MARKETS, LLC;
              6    HENRY’S HOLDINGS, LLC
                   (erroneously sued herein as SPROUTS
              7    FARMERS MARKET)
              8

              9

             10

             11

             12                        UNITED STATES DISTRICT COURT

             13                      EASTERN DISTRICT OF CALIFORNIA

             14
                   RENAY PAINE,                               )   Case No. 2:19-CV-00771-JAM-DB
             15                                               )
                               Plaintiff,                     )   Action Date: 8/20/2018
             16                                               )   Trial Date: Not Set
                   v.                                         )
             17                                               )   Assigned to:
                   SUNFLOWER FARMERS                          )   District Judge John A. Mendez
             18    MARKETS, LLC; SPROUTS                      )
                   FARMERS MARKET; DOES 1                     )   STIPULATION TO CONTINUE
             19    through 50, inclusive,                     )   FILING OF THE PARTIES’
                                                              )   JOINT RULE 26(f) REPORT;
             20                Defendants.                    )   ORDER THEREON
                                                              )
             21                                               )
             22

             23          Plaintiff Renay Paine (“Plaintiff”) and Defendants Sunflower Farmers
             24    Markets, LLC and Henry’s Holdings, LLC (“Defendants”), collectives the
             25
                   “Parties,” by and through their respective counsel, hereby agree and stipulate as
             26

             27    follows:
             28    ///
                                                          1
956.016:370422v1
 1         1. On May 31, 2019 Plaintiff filed a Motion to Remand (“the Motion”) pursuant
 2
              to 28 U.S.C. § 1447.
 3

 4         2. Defendants intend to oppose the Motion.

 5         3. A hearing on the Motion is currently scheduled for July 30, 2019, in this
 6
              Court.
 7

 8         4. The Court issued its Order Requiring Service of Process and Joint Status
 9            Report on May 2, 2019 directing the parties to meet and confer as well as file
10
              their report as required by Fed. R. Civ. P. 26(f) within 60 days of removal.
11

12         5. Whereas Defendants removed the action on May 2, 2019, the Court’s order
13            requires compliance with Rule 26 no later than July 1, 2019.
14
           6. The Parties are in agreement that exchange of initial disclosures and filing of
15

16            their joint report prior to the Court’s decision on Plaintiff’s Motion to
17            Remand would be premature.
18
           7. Therefore, the parties stipulate that the joint report’s due date be set on a date
19

20            after the July 30, 2019 hearing on Plaintiff’s Motion to Remand.
21
           8. The Parties further represent that they met and conferred on June 25, 219 as
22
              required by Rule 26(f) and have agreed that third party discovery may take
23

24            place so as to avoid further delays regardless of the outcome of Plaintiff’s
25
              Motion to Remand.
26
     ///
27

28   ///
                                                  2
              STIPULATION TO CONTINUE FILING OF JOINT REPORT; [Proposed] ORDER THEREON
 1
     DATED: July 17, 2019                Koeller, Nebeker, Carlson & Haluck, LLP
 2
                                         /s/ Allen S. Aho
 3
                                         Richard G. Somes, Esq.
 4                                       Allen S. Aho, Esq.
                                         Attorneys for Defendants,
 5                                       SUNFLOWER FARMERS MARKETS, LLC;
 6                                       HENRY’S HOLDINGS, LLC
                                         (erroneously sued herein as SPROUTS
 7                                       FARMERS MARKET)
 8

 9
     DATED: 6/26/2019                    Law Offices of Sean M. Patrick

10                                       /s/ Sean M. Patrick
11                                       Sean M. Patrick, Esq.
                                         Attorneys for Plaintiff,
12                                       RENAY PAINE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
          STIPULATION TO CONTINUE FILING OF JOINT REPORT; [Proposed] ORDER THEREON
 1                                        ORDER
 2     Good cause appearing, IT IS ORDERED THAT:
 3
       1. The currently scheduled date upon which the Parties are to file their joint
 4

 5            report pursuant to Fed. R. Civ. P. 26(f) is vacated; and

 6     2. The Parties must now submit their joint report as required by Fed. R. Civ. P.
 7
              26(f) if necessary, within 30 days of the Court’s ruling on the motion to
 8

 9            remand.
10

11
     Dated: July 17, 2019
12

13                                          /s/ John A. Mendez______________
14                                          United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              4
           STIPULATION TO CONTINUE FILING OF JOINT REPORT; [Proposed] ORDER THEREON
